               Case 19-10953-CSS       Doc 11-2   Filed 05/01/19     Page 1 of 2




                                         EXHIBIT B

                             Liberty Mutual Premium Install~~ients




DOGS LA:321258.7 50045/001
                                                                                                                                       E'~O#3CYiSj~ ~CiS~R~~FttE38D& ~CE3~CE&.~Y~
                                                                                                                                             2t3S ~-2~2E1 FTCQax98M
                                                                                         C-tap4*rensi                                                    GJ3{~Ox9            .'{IJ2fl19              8J113sB14         ~sjAf~O~'~        1II111~Q~.9       13/3/2019         32fipZOx9        1f~fZt32Q
                                                                                                                ;Ix9J2tf2~          5#Rf~Q~~
t8£ak.g3~Yt~i~~tsca5@
(,p~gy        g~j~• p~~                                                            $          SO,O~OAfl     ~     26,000.00 $                  -     $           -      $           20,OOQ.00   ~y          -      $           -     $     20,604.Oa   $           -     $           -       $ 20,OOO.dO


~~                                                                                 $           151,935.D0 $         37,983.75 $         14,243.91 $        14,243.91 $               ?4,243.91 $       14,243.91   ~      14,243.91 $       14,243.91 $       14,243.91 $       14,243.91
 &E~sEg ~tst+aaF                                                       Feemlum
Y~oG-€_4t^46~737-II52                                          Less Gommisaan ~                {22,790.25; $        (5,697.56) $       (2,135.59) S        (2,136.59) $              {2,136.59) $      (2,135.59) $       (2,136.54) $      (2,135.59) $      (2,13b.59) $      (2,136.59)

                                                           Taxes,,~ssasSmcer~ts. $                 282.00 $           282.00
                                                                    5urt3~at{~s
~.,,                                                                        ~~~i $           129,42G.75     $     32,568.19 $         12,107.32 $         12,107.32 $               12,10732 $        12,10732 $         12,iD7.32   ~ !2,10732 $            12,107.32 $       12,107.32
 ~a~t~~tad>ia~i~~#iQy_
                                                                                               205,741.00 $         51,435.25 $         19,288.22 $         19,288.22 $              19,288.22 $        59,288.22 $       19,288.22 $       19,288.22 $       19,288.22 $       19,288.22
    A;i~ert-g t.#s2Lt¢<21                                               Qee~furtt $
~
'Tfr2-691.4~i5737-0~9                                          less Cor~missiot~ $             (30,85215) $         (7,71529) $         (2,893.23) $       (2,893.23) $              (2,893.23) $       {2,893.23) $      (2,893.73) $      (2,893.23) $      (2,893.23) $      (2,893.23)
                                                                                                                                                                                                                                                                                                      Case 19-10953-CSS




                                                           r~x~s~ ~s~.s~ancn~~, g                  i~s.00 ~           vs.00
                                                                  & Surchafyes
                                                             CEaoms~teview Fee $                 4,200.00                       $          525.00 $            525.00 $                525.00 $           525.00 $           525.00 $          525.00 $         525.00 $           525.00
                                                                                             279,254.85 $         43,894.96     $      16,419.99 $        16,919.99 $               16,919.99   $     16,419.99 $        iG,919.99 $       16,919.99 $       16,914.99   5     fl6,9fl4.99
                                                                         ToCat ~
~~~=~~s~ ~~~EF3~                                                       ~~~m $                  110,935.00 $         27,733.75 $         20,400.16 $         10,400.16 $              10,400.16 $        10,400.16 $       10,400.16 $       10,400.16 $       10,400.16 $       10,400.16
    ~~Z~~~ -: ~ ~,,_` q~                                       ~,~g ~p~~~~,r~ $                (16,64025) $         (4,160.06) $        (1,560.02) $        (1,560.02) $             (1,560.02) $       (1,560.02) $      (1,560.02) $      (1,564.OZ) $      (1,560.02) $      (1,560.02)
i
                                                                                                                                                                                                                                                                                                      Doc 11-2




                                                           Tapes, R,scssmenU, $                         -   S            -
                                                                  eS Surtl~rge~'
                                                                           .~o~# $            94,29.75      ~      23,573.69 $          8,840.13 $         8,840.13 $                8,840.23   ~      5,840.13    $      8,840.13 $        8,84Q.13 $        8,840.13 $        L',840.13
~'c~iaskcr, War~er.,a4ian                                            Pretitiutn $              524,975.00 $        131,243.75 $         49,216.41 $         49,216.41 $              49,216.41 $        49,216.41 $       49,216.41 ~       49,216.41 $       49,216.41 $       49,216.41
i#.'s'ax.rty P8u?uwl                                            TRSA FrEmiutn                    Included            Included            Included            Included                 Included           Included          Included          Included          Inducted          Included
   JC"7-,~ 3 .a;3;   ;;~.9                                     ~5
                                                                ,~a~~,g,~a~ $                  (26,248J5) $         (6,562.19) $        (2,460.82) $        02,450.82) $             (2,460.82) $       (2,460.82) $      (2,460.82) $      C2,?60.82) $      (2,460.82) $      (2,460.82)
~~
                                                           "f~xe~, ASSeSSttt~Flt~; ~             5,541.00 $          5,541.00
                                                                   ~ Scsrcharges
                                                                                             504,267.25 $ 130,222.56 $                 46,755.59 $        46,755.59 $               46,755.59   $     46,755.59 $        45,P55.59 $ 46,755.59 $             46,795.69 $       46,755.59
                                                                          ia;a! ~
                                                                                                                                                                                                                                                                                                      Filed 05/01/19




    ~L~~                                                                g~p~ $                  13,985.00 $          3,496.25 $          1,311.09 $          1,311.09 $               1,311.09 $         1,311.09 $        1,311.09 $         1,311.09 $       1,311.09 $        1,311.09
    i.igr~t~ i~t:~zu~t                                                                                                                                                                                                                                                            (196.66)
    ~r5-C      ~i;;?-~>~                                       Less Commis~+on $                (2,097.75) $         (524.44) y           (196.66) $          (196.66) $              (196.66; $         (196.66) $         (196.66) $        (.96.66) $       (195.66) $

                                                           Taxes; ~~ess.^ns~ts, S                       -   $            -
                                                                  u Ss.~rGttarges
                                                                           .~a~ff $            11,87.28 $           2,971.81 $          1,114.43 $          1,114.43 $               1,114.43 $         1,114.43 $        1,114.43   ~      1,114.43 $        1,114.43 $        1,114.43

    ~ '~~;~                                                             pipe;u~ $               53,969.00 $         53,969.00
    Lsb~~;ty ASut,r .i
                                                                                                (8,09535) S         (8,09535)
                                                                                                                                                                                                                                                                                                      Page 2 of 2




    ,N;-,~~ 1~.~';'z~ti4                                       3.~ssGCxraeryis,ic3~t ~

                                 _._                                        TotaE ~            ~5,8~3.65 $         45,73.65


                                                                                    §          26,903.00 $         20,903.00
                                                                        Pr~trium
    4
    ~                                                               Eto~7Ta~a4 $ 1,045,004.56               $ x99,104.86        $      85,737.45 $        85,737.45      $      105,737.45      $ 85,737.45        $     85,737.45   3 105,737.45      $ 85,737.45 $           85,737.45     $ 20,OOQ.QO

        *Kona PR Property policy not included'in find/ ralcNations- direct billed/paid.
